IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA                : No. 132 MM 2018
                                            :
                                            :
             v.                             :
                                            :
                                            :
STEFAN EVANS, SR.,                          :
                                            :
                    Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 31st day of October, 2018, the Amended Petition for Leave to File

Petition for Allowance of Appeal Nunc Pro Tunc is DENIED.